 



Exhibit 10.29
ACQUISITION AGREEMENT
6 aprile 2006
Thermadyne Italia S.r.l.
(“Seller”)
SIGEFI Société par Actions Simplifiée,
acting on behalf of Siparex Italia, Fonds
Commun de Placement a Risque
and Giorgio Bassi
(“Buyer”),

 



--------------------------------------------------------------------------------



 



ACQUISITION AGREEMENT
6 aprile 2006
Thermadyne Italia S.r.l.
(“Seller”)
SIGEFI Société par Actions Simplifiée, acting on behalf of Siparex Italia,
Fonds Commun de Placement a Risque and Giorgio Bassi (“Buyer”),
EXHIBIT

     
Exhibit 1.01
  Definitions
Exhibit 2.02
  Deed of Transfer
Exhibit 2.04(c)
  Release letters (directors and statutory auditors)
Exhibit 2.04(d)
  Directors and statutory auditors
Exhibit 2.04(f)
  Resignation Bassi
Exhibit 4.01
  Bank guarantee
Exhibit 5.01
  Representations
Exhibit 7.01
  Escrow agreement “tax credit”
Exhibit 10.01
  Seller’s Intellectual Property
Exhibit 10.02
  Exceptions
Exhibit 10.03
  Intellectual property rights agreement

 



--------------------------------------------------------------------------------



 



SIGEFI Société par Actions Simplifiée,
Lyon, rue Vendome,139 — 69006,
acting on behalf of Siparex Italia, Fonds Commun de Placement a Risque
To the kind attention of Stéphane Delplancq
Mr, Giorgio Bassi,
via del Parco 15/2,
Pianoro (Bologna)
Dear Sirs,
Following our discussions regarding the above matter we propose the following
Acquisition Agreement:
ACQUISITION AGREEMENT
     THIS AGREEMENT, made as of this 6th day of April, 2006, by and between
Thermadyne Italia S.r.l., an Italian corporation having its principal place of
business at Caronno Pertusella, Via Trieste 1169 (hereafter referred to as
“Seller”) and SIGEFI Société: par Actions Simplifiée, a French corporation
having its principal place of business at Lyon, rue Vendome, 139 — 69006 acting
on behalf of Siparex Italia, Fonds Commun de Placement a Risque (hereafter
referred to as “Siparex”) and Giorgio Bassi an Italian citizen residing at
Pianoro (Bologna) via del Parco 15/2 (hereafter referred to as “Bassi”) (Siparex
and Bassi hereafter referred to as “Buyer”),
WITNESSETH:
     WHEREAS, Tec.mo S.r.l., an Italian corporation (società a responsabilità
limitata)having its principal place of business at Rastignano, (Pianoro), Via
Rio Fabbiani n° 8 and 8/A,which is wholly-owned by Seller (the “Company”), is
engaged in the business of fabricating, distributing and selling torches,
consumables and spare parts of plasma and laser cutting equipment (the
“Business”); and
     WHEREAS, the Company wholly owns the following subsidiaries: Tec. mo
Controls S.r.l. an Italian corporation (società a responsabilità limitata)
having its principal place of business at Pianoro (BO), Via Bellini 15 and
Thermal Dynamics Europe S.r.l. an Italian corporation (società a responsabilità
limitata) having its principal place of business at Rastignano, (Pianoro), Via
Rio Fabbiani 8/A; and
     WHEREAS, in light of his longstanding position at the Company as Managing
Director (Amministratore Delegato), Bassi has a thorough knowledge of the
Company in all of its

 



--------------------------------------------------------------------------------



 



aspects and of the Business, and has decided to team up with Siparex in order to
purchase the Company from Seller; and
     WHEREAS, the Seller desires to sell, and Buyer desires to purchase, all of
the issued and outstanding capital of the Company, upon the terms and conditions
set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements set forth herein, the parties hereto, intending to be legally bound,
hereby act and agree as follows:
ARTICLE I — DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used in this Agreement shall
have the meanings specified in this Agreement or in Exhibit 1.01 attached
hereto.
ARTICLE II — PURCHASE AND SALE OF THE QUOTAS
     Section 2.01 Right of Substitution. In accordance with Article 1401 of the
Italian Civil Code, Siparex and Bassi have the right to designate, at the latest
5 days before Closing (as hereinafter defined) a controlled affiliate, 50% by
Siparex and 50% by Bassi (hereafter referred to as “Newco”), to take ownership
of the Quotas (as hereinafter defined) at Closing (as hereinafter defined) and
for the performance of all duties and obligations of the Buyer under this
Agreement. The designation of such affiliate shall not affect any of Buyer’s
obligations under this Agreement, including but not limited to payment
obligations. Therefore, in the Agreement the term Buyer shall mean Newco, should
Newco be designated by Siparex and Bassi to take ownership of the Quotas at
Closing pursuant to this Section 2.01.
     Section 2.02 The Closing. The closing of the transaction contemplated by
this Agreement (the “Closing”) shall take place at 3:00 p.m., Italian time, on
April 11, 2006 following completion or waiver of all conditions to Closing
specified herein, at the offices of Banca Intesa S.p.A. in Bologna, Italy, or at
such other time or place as shall be agreed upon in writing by the parties
hereto (the date on which the Closing shall occur shall be referred to herein as
the “Closing Date”). The transfer of the Quotas to the Buyer will be perfected
at Closing with the execution by duly authorized representatives of the Seller
and of the Buyer of a deed of transfer (the “Deed of Transfer”), substantially
in the form attached hereto as Exhibit 2.02, before a Notary Public pursuant to
Article 2470, Second Paragraph, of the Italian Civil Code. The Parties hereby
acknowledge and agree that the Deed of Transfer will be executed only for
purposes of transferring title to the Quotas to the Buyer pursuant to
Article 2470, Second Paragraph, of the Italian Civil Code, without novation,
modification or amendment to this Agreement, which sets forth the entire
understanding and agreement between the Parties as to the matters covered
herein. Title to the Quota will be transferred to the Buyer effective as of the
Closing Date with all rights pertaining thereto, free and clear of any Lien
starting from the Closing Date.
     Section 2.03 The Purchase Price. Subject to the terms and conditions
hereof, at the Closing, the Seller hereby agrees to sell and transfer and the
Buyer agree to buy and receive

2



--------------------------------------------------------------------------------



 



from the Seller, all of the issued and outstanding quotas of the capital of the
Company (the “Quotas”) owned by the Seller, for an aggregate amount of Seven
Million Euros (€7,000,000.00) (the “Purchase Price”), minus the Financial Debt
should the Company be in a net debt position as of March 31, 2006 (“Financial
Debt Reference Date”); provided that, no adjustments will be made to the
Purchase Price should the Company be in a cash position on the Financial Debt
Reference Date; and provided, further, that the parties hereto hereby
acknowledge and agree that for purposes of this Agreement the Financial Debt of
the Company shall be calculated only up and until the Financial Debt Reference
Date and no other future changes in the Financial Debt will be taken into
account for purposes of this Agreement for any reason whatsoever.
     Section 2.04 Actions at Closing. At the Closing, each of the Parties shall
take or cause to be taken the following actions:
     (a) Seller shall (A) cause ail directors of the Company and its
Subsidiaries and all the members of the board of statutory auditors of the
Company and its Subsidiaries to submit their respective resignations effective
as of the Closing Date on terms that all claims (if any) which they may have
against, respectively, the Company or the Subsidiaries are unconditionally
released or waived and substantially in the form attached hereto as Exhibit 2.04
(a) hereto; and (B) cause the Company and its Subsidiaries to pay promptly after
the Closing to the resigning directors and statutory auditors any and all
amounts due to them as directors’ and statutory auditors’ compensation accrued
through the Closing Date;
     (b) Each of the Seller and Buyer shall execute the Deed of Transfer before
the Notary and Buyer shall pay (i) to the Seller the Purchase Price in
accordance with Section 4.01 hereof;
     (c) Buyer shall deliver to Seller a copy of the release letters in favor of
the current directors and statutory auditors of the Company and the Subsidiaries
in the form attached as Exhibit 2.04 (c) hereto, duly executed by it;
     (d) Each of the Seller and Buyer shall cause a quotaholders’ meeting of the
Company to be held to resolve upon (A) the appointment of the new directors and
statutory auditors of the Company listed in Exhibit 2.04 (d) hereto as
replacements of the directors and statutory auditors resigned effective upon
Closing; (B) the release and discharge from any and all actions, claims or
liabilities that the Company may have against the resigning directors or
statutory auditors in connection with any activities carried out by such
directors or statutory auditors on behalf of the Company and its Subsidiaries to
the extent permitted by Law;
     (e) Each of the Parties shall execute and deliver, or cause to be executed
and delivered, all other documents, certificates, instruments or writings
required to be delivered or executed by such Party, including but not limited to
the Transaction Documents;
     (f) Bassi shall deliver a letter of resignation from his employment with
the Seller and all of its affiliates in the form attached hereto as
Exhibit 2.0.4 (f).

3



--------------------------------------------------------------------------------



 



ARTICLE III — LIABILITIES
     Section 3.01 Liabilities of the Business. From and after the Closing, the
Buyer shall be responsible for, and shall honor and discharge when due all of
the obligations and liabilities of the Business, provided that Buyer, the
Company and Subsidiaries, as the case may be, shall be entitled to
indemnification pursuant to the terms and conditions set forth under
Article VIII hereunder.
ARTICLE IV — PAYMENT OF THE PURCHASE PRICE
     Section 4.01 Purchase Price. At the Closing Date, the Seller shall transfer
all of the issued and outstanding quotas representing the capital of the Company
to the Buyer, and the Buyer (i) shall pay the Purchase Price by transferring
immediately available funds (valuta fissa a favore del beneficiario) to the bank
account to be indicated by the Seller in writing at least five (5) days before
to the Closing Date and (ii) the Seller shall deliver to the Buyer a bank
guarantee in the amount of Three Hundred and Fifty Thousand Euros (€
350.000,00), naming Siparex as sole beneficiary, having a face validity until
Thirty (30) months after the Closing Date (“Expiration Date”) and substantially
in the form hereto attached as Exhibit 4.01 (“Bank Guarantee”); provided that
Siparex shall make recourse to the Bank Guarantee only if Seller will default in
satisfying cash monetary judgements within twenty (20) business days from the
date of an arbitration award concerning such judgements and issued by an
arbitration panel of competent jurisdiction pursuant to this Agreement; and
provided, further, that after the expiration of Eighteen (18) months from the
Closing Date (“Early Expiration”) with no claims still unresolved and awaiting
for the decree of enforcement (exequatur) issued by a Court of competent
jurisdiction, Siparex and the Seller shall instruct the Bank to terminate the
Bank Guarantee effective immediately after the Early Expiration.
ARTICLE V — REPRESENTATIONS AND WARRANTIES
     Section 5.01 Representations and Warranties of the Seller. The Seller
represents and warrants to Buyer as set forth in Exhibit 5.01 attached hereto
(the “Representations Exhibit”), which is hereby incorporated into this
Agreement and constitutes an integral part of the same.
     Section 5.02 Representations and Warranties of the Buyer. The Buyer
represents and warrants to the Seller as set forth in Section 3 of the
Representations Exhibit.
     Section 5.03 Bank Guarantee. In consideration of Bassi’s top managerial
role in the Company since the constitution of the Company, Bassi hereby
acknowledges and accepts that the Bank Guarantee is open and maintained
exclusively to the benefit of Siparex.
ARTICLE VI — CONDITIONS PRECEDENT TO CLOSING
     Section 6.01 Conditions Precedent to Closing by the Buyer. The obligation
of the Buyer to purchase the Quotas is subject to the fulfillment, in all
material respects, or waiver by the Buyer, in its sole discretion, of the
conditions set forth in this Section 6.01 at or prior to the

4



--------------------------------------------------------------------------------



 



Closing. Subject to the provisions of Section 9.03 hereof, if the Buyer shall
decline to consummate this Agreement in reliance upon the immediately preceding
sentence, it shall notify the Seller of the specific grounds therefor, and
(i) the Seller shall be entitled to fulfill the unfulfilled conditions or to
propose other remedies in order to induce the Buyer to agree to proceed with the
Closing, and (ii) if such conditions are fulfilled or another remedy is agreed
to, the parties shall proceed with the Closing.

  (a)   All of the agreements and covenants contained in this Agreement that are
to be complied with, satisfied and performed by Seller on or before the Closing
Date shall, in all material respects, have been complied with, satisfied and
performed.     (b)   All of the representations and warranties made by Seller in
this Agreement shall be true and correct in all material respects both on and as
of the date of this Agreement and on and as of the Closing Date.     (c)   The
Seller shall have duly executed and delivered to the Buyer the Transaction
Documents.     (d)   The Buyer shall have received a certificate of Chairman of
the Board of Directors of the Seller, dated as of the Closing Date, certifying
as to the due authorization by the Seller of the execution and delivery of this
Agreement and any Transaction Documents to which it shall be a party and the
consummation of the transactions contemplated hereby and thereby.     (e)   All
necessary Regulatory Approvals, and any other material consents, approvals or
agreements of any Person, if necessary or required under the Applicable Law,
necessary for the Closing shall have been obtained.     (f)   No action or
proceeding shall have been instituted, or threatened to be instituted, by or
before any Governmental Authority, or by any other third party, to restrain or
prohibit the consummation of the transaction contemplated hereby (other than
actions or proceedings affecting only general economic conditions).     (g)  
The Buyer shall have received a certificate of an officer of the Seller, dated
as of the Closing Date, certifying as to the fulfillment of the conditions set
forth in paragraphs (a) and (b) and, with respect to actions or proceedings
against such party, paragraph (f), of this Section 6.01.     (h)   Newco shall
have received at least Seven Million Four Hundred Thousand Euros (€
7.400.000,00) from financing sources to apply to the consummation of the Closing
id est Four Million Nine Hundred Thousand Euros (€ 4.900.000,00) as bank loan
and Euro 2.500.000,00 (two million five hundreds thousands) as capital
contribution by Siparex and Bassi.     (i)   The Financial Statements for fiscal
year 2005 of the Company shall have been duly approved by the general meeting of
the Company and deposited with the competent Register of Companies

5



--------------------------------------------------------------------------------



 



     Section 6.02 Conditions Precedent to Closing by the Seller. The obligation
of the Seller to sell and transfer the Quotas owned by the Seller is subject to
the fulfillment, in all material respects, or waiver by the Seller, in its sole
discretion, of the conditions set forth in this Section 6.02 at or prior to the
Closing. Subject to the provisions of Section 9.03 hereof, if the Seller shall
decline to consummate this Agreement in reliance upon the immediately preceding
sentence, it shall notify the Buyer of the specific grounds therefor, and
(i) the Buyer shall be entitled to fulfill the unfulfilled conditions or to
propose other remedies in order to induce the Buyer to agree to proceed with the
Closing and, (ii) if such conditions are fulfilled or another remedy is agreed
to, the parties shall proceed with the Closing.

  (a)   All of the agreements and covenants contained in this Agreement that are
to be complied with, satisfied and performed by Buyer on or before the Closing
Date shall, in all material respects, have been complied with, satisfied and
performed, including, but not limited to, the payment of the Purchase Price at
the Closing Date.     (b)   All of the representations and warranties made by
the Buyer in this Agreement shall be true and correct in all material respects
both on and as of the date of this Agreement and on and as of the Closing Date.
    (c)   Newco, or Siparex and Bassi if Newco is not designated to take
ownership of the Quotas at Closing pursuant to Section 2.01 herein, shall have
duly executed and delivered to the Seller the Transaction Documents to which it
is (or they are, as the case may be) a party;     (d)   The Seller shall have
received (i) a certificate of the Chairman of the Board of Directors of Newco
(if applicable) and Siparex, dated as of the Closing Date, certifying as to the
due authorization by the Buyer of the execution and delivery of this Agreement
and any Transaction Documents to which it shall be a party and the consummation
of the transactions contemplated hereby and thereby; and (ii) a certificate from
Bassi confirming that there is no legal impediment to the execution and delivery
of this Agreement or the other Transaction Documents by Bassi or to the
consummation of the transactions contemplated hereby or thereby.     (e)   The
Seller shall have received a certificate of an officer of Newco, or of Siparex
and Bassi if Newco is not designated to take ownership of the Quotas at Closing
pursuant to Section 2.01 herein, dated as of the Closing Date, certifying as to
the fulfillment of the conditions set forth in paragraphs (a) and (b) of this
Section 6.0.2.

ARTICLE VII — COVENANTS
     Section 7.01 Covenants of the Seller. (a) The Seller covenants and agrees
with the Buyer that:

  (i)   between the date of this Agreement and the Closing, it will cooperate
with the Buyer and any Governmental Authority having jurisdiction in taking all
actions reasonably necessary to obtain any Regulatory Approvals, if necessary
under the Applicable Law, required in connection with the transaction
contemplated by this

6



--------------------------------------------------------------------------------



 



      Agreement and any Transaction Document, and will comply timely with all
legal requirements which may be imposed on it with respect to the Closing and
will promptly cooperate with and furnish information to the Buyer in connection
with any such legal requirements. Notwithstanding anything to the contrary
contained in this Agreement or any Transaction Document, without Buyer’s prior
written consent, neither the Seller nor any of its Affiliates shall divest,
demerger, spin off or otherwise take or commit to take any step that limits its
freedom of action with respect to, or its ability to retain, any business unit
(including its existing business units and the business units of the GROUP to be
acquired hereunder), or any of the activities, product lines or assets thereof,
or (b) alter or restrict its business or commercial practices, or the business
or commercial practices of any company of the GROUP, in any way.     (ii)  
between the date of this Agreement and the Closing, it will not take any action,
or omit to take any action, which action or omission would make any of the
representations or warranties of the Seller untrue or incorrect, in any material
respect, at the Closing Date, and will not undertake any course of action
inconsistent with this Agreement, or which would render any of the conditions to
Closing by the Buyer unable to be satisfied at or prior to the Closing.    
(iii)   between the date of this Agreement and the Closing, it shall carry on
the Business diligently and in the ordinary course, consistent with past
practice and shall exercise reasonable best efforts to (a) prevent the loss or
material modification of any material contract with customers or suppliers,
(b) preserve the Business’s relations with customers, suppliers and employees,
and (c) otherwise prevent the impairment of its goodwill. Except as contemplated
by this Agreement or with Buyer’s prior written consent, which shall not be
unreasonably withheld, neither the Company nor any Subsidiary shall, and the
Seller shall ensure that none of the Company or the Subsidiaries, (aa) make any
material change in its business, accounting practices, methods of operation, or
management of the Business and its properties, (bb) enter into any new lease for
use of office or warehouse space or other real property, or any modification,
extension or cancellation of any Contract, Real Property Lease or Intellectual
Property License (except the Intellectual Property Rights Agreement), (cc) make
any capital expenditure, (dd) give, issue or enter into any product warranty
other than the standard warranty currently given by the Business on sales made
in the ordinary course of business, (ee) declare any dividend, make any payment,
or render any benefit, to or on behalf of any Related Party, except for
(A) salaries and customary directors fees paid to individuals in their
capacities as directors, officers or employees of the Seller consistent with
past practice, or (B) give or enter into any commitment on behalf of the
Business to do any of the foregoing. Except for the sale of product from
inventory or as otherwise contemplated hereby, neither the Company nor any
Subsidiary shall sell, transfer, give, voluntarily encumber, pledge or otherwise
dispose of or impair in any way its right, title and interest in and to any
material asset of the Business, including, without limitation, claims, causes of
action and other intangible assets.

(b) The Seller undertakes to indemnify and hold harmless the Buyer and its
Subsidiaries against any Mahoney’s claims demands actions of suits deriving
from, or

7



--------------------------------------------------------------------------------



 



connecting to the pending litigation concerning the Amended and Restated
Executive Employment Agreement among Thermadyne Holdings Corporation and its
subsidiaries, dated June 13, 2002. This covenant by Seller is without limitation
and does not fall under the provision of Section 8.08.
(c) For fiscal year 2005 Seller has elected to file the consolidated tax return
in accordance with Section II of Decree n. 917 December 22, 1986 (as emended the
“Decree”). As a result of an excess anticipated payment to the Seller made in
connection with the consolidated tax return, the Company and the Subsidiaries
have a credit to Seller of Euro Two Hundred Fifty-Four Thousand and 949 (€
254,949) in the aggregate (the “Tax Credit”). Seller undertakes to repay in cash
to Company the Tax Credit not later than 10 days after either (i) the last day
available to Seller for filing its 2005 tax return (October 31, 2006); or
(ii) such earlier date (“Filing Date”) chosen by the Company to file their 2005
tax return; provided that at Closing the Seller will deliver to a notary public
mutually agreed upon by the parties hereto a sum in the form of a certificate of
deposit (Libretto di Deposito a Risparmio Nominativo) equal to the Tax Credit,.
Copy of such escrow agreement is attached hereto as Exhibit 7.01 (c).
Section 7.02 Covenants of the Buyer and Bassi. (a) The Buyer covenants and
agrees with the Seller that, between the date of this Agreement and the Closing
it will not take any action, or omit to take any action, which action or
omission would make any of the representations and warranties of the Buyer
untrue or incorrect, in any material respect, at the Closing Date, and will not
undertake any course of action inconsistent with this Agreement, or which would
render any of the conditions to Closing by the Seller unable to be satisfied at
or prior to the Closing.
(b) Bassi hereby agrees to hold and maintain confidential all confidential and
proprietary information of Thermadyne Holdings Corporation or any of its
affiliates acquired during the course of his employment with Thermdadyne
Holdings Corporation or its affiliates and not to use it in any manner
whatsoever or disclose any such information to any third party except with the
prior written consent of Thermdadyne Holdings Corporation or any of its
affiliates, as appropriate. Proprietary and confidential information includes,
but it is not limited to, Thermdadyne Holdings Corporation or its affiliates’
unique plans and strategies, including its business strategies; potential
acquisition, merger or investment candidates; operating procedures and programs;
manuals and training materials; lists of or information regarding customers or
prospects. These restrictions apply whether the information was written,
electronic, or simply personal knowledge. For purpose of this Section 7.02,
proprietary and confidential information does not include information which is
or becomes already known to the person(s) to whom Bassi would discuss it or to
information which is in the public domain. Bassi hereby also agrees to furnish
written notice to Thermdadyne Holdings Corporation or any of its affiliates, as
appropriate, prior to disclosing information as the law may require him to do.
     Section 7.03 Mutual Covenants.


8



--------------------------------------------------------------------------------



 



    (a)   None of the parties hereto shall make, or permit any of their
Affiliates or their respective directors, officers, employees, agents, advisors,
or representatives to make, any press release, public announcement or other
third-party disclosure  (collectively, “Announcement”) with respect to the
existence of this Agreement or any Transaction Documents or the transactions
contemplated hereby or thereby without the prior written consent of the other
parties hereto, except as otherwise previously agreed in writing or required by
applicable law. In any event, prior to any such Announcement, each party shall
submit the text of any proposed Announcement to the other party for approval.  
  (b)   Each Party shall give prompt written notice to the other in the event
its own representations and warranties or the representations and warranties of
the other Party are discovered to be materially untrue as of the time made.
Nothing in this Agreement shall be construed to imply that Seller is making any
representation or warranty as of any date other than as expressly set forth
herein.

ARTICLE VIII — INDEMNIFICATION
     Section 8.01 Survival of Representations and Warranties. The parties shall
be entitled to rely upon the representations and warranties of the other party
set forth in this Agreement, and the obligations of the party with respect
thereto shall survive the Closing whether or not any party relied on such
representations and warranties or had knowledge, acquired either before or after
the date hereof, from its own investigation or otherwise, of any fact at
variance with of any of such representations and warranties, or any breach
thereof. Such representations and warranties shall be effective from and after
the date of this Agreement and shall survive for a period of eighteen
(18) months after the Closing Date; provided, however, that (i) all
representations and warranties relating to the capacity or authority of the
parties, title to the Shares shall survive the Closing Date for the period of
the statute of limitations applicable to the subject matter thereof; (ii) all
representations and warranties relating to Taxes and Labor matters shall survive
until the sixth anniversary of the Closing Date. No party providing
indemnification pursuant to this Article (an “Indemnitor”) for any
misrepresentation in, or breach of, any representation or warranty shall be
obligated to provide such indemnification unless the party seeking
indemnification hereunder (the “Claimant”) has delivered written notice of its
claim for indemnification (a “Claim”) prior to the expiration date of the
relevant representation or warranty, provided, however, that any Claim for which
a notice has been given on or before the relevant expiration date may continue
to be asserted and indemnified against until finally resolved.
     Section 8.02 Indemnification by the Seller to Buyer. The Seller agrees to
indemnify Buyer the Company, the Subsidiaries, their respective officers,
directors, employees, shareholders, agents and representatives against, and
agrees to hold them harmless from, any Loss suffered or incurred by any such
indemnified party based upon, arising out of or resulting from (i) any failure
of the Seller to transfer to Buyer full record and beneficial ownership of,
legal title to, and possession of, the Quotas, free and clear of all liens,
(ii) any material misrepresentation in, or breach of, any representation or
warranty of the Seller

9



--------------------------------------------------------------------------------



 



contained in the Representations Exhibit, (iii) any material breach of any
covenant of the Seller contained in this Agreement or the Transaction Documents
requiring performance after the Closing Date, (iv) any unrecorded liability or
obligation of the Company, the Subsidiaries or the Business arising from any
fact or circumstance in existence at or prior to the Closing Date which pursuant
to Applicable Law would have been required to be recorded in the books of the
GROUP (the “Excluded Liabilities”).
     Section 8.03 Indemnification. If the Indemnitor shall agree in writing that
it would have responsibility to indemnify the Claimant for a Claim, the Claimant
will give the Indemnitor full authority to defend, adjust, compromise, or settle
such Claim, and any litigation arising therefrom, in the name of the Claimant,
provided that the Indemnitor or its counsel shall keep the Claimant fully
informed of all developments and shall expeditiously defend such Claim. The
Indemnitor shall not, without the prior written consent of the Claimant, consent
to the entry of any judgment or agree to any settlement, unless (i) such
judgment or settlement constitutes an effective release from all liability in
respect of such Claim, (ii) does not impose or create any obligation or any
financial or other liability affecting the Claimant, unless the Indemnitor is
bound to pay or discharge such obligation or liability as part of the
indemnification provided to the Claimant under this Agreement. If the Indemnitor
does not undertake the defense of any claim presented by the Claimant in
accordance with this Article within thirty (30) Business Days after receiving
the Claimant’s written notice thereof, then the Claimant shall have the right to
control the defense, compromise or settlement of such Claim with counsel of
their choice, at the expense of the Indemnitor; provided that counsel chosen by
the Claimant shall be only entitled to actual and reasonable attorney’s fees and
expenses; and provided, further, that such attorney’s fees and expenses shall be
reimbursed by the Indemnitor to the Claimant only if the Claimant is finally
adjudicated responsible for such Claim.
     Section 8.04 Indemnification by the Buyer. The Buyer agrees to indemnify
the Seller and its respective officers, directors, employees, shareholders,
agents and representatives against, and agrees to hold them harmless from, any
Loss suffered or incurred by any such indemnified party based upon, arising out
of or resulting from any misrepresentation in, or breach of, any representation
or warranty of the Buyer contained in this Agreement.
     Section 8.05 Effect of Tax Benefits or Detriments on Indemnification. If
any Loss subject to indemnification hereunder gives rise to a deduction against
taxable income of the party seeking indemnification, any Claim for any such Loss
shall be reduced by the Tax benefit attributable thereto. In addition, if any
indemnity paid hereunder shall be taxable to the receiving party, the amount of
such indemnification shall be increased to the extent necessary such that the
amount received by the indemnified party, net of all Taxes, is equal to the
amount of its indemnified Loss.
     Section 8.06 Claims; Payment of Claims. (a) A Claimant shall promptly, but
in no event later than thirty (30) days after becoming aware of any
circumstances giving rise to a Claim, notify an Indemnitor in writing of its
Claim (“Claim Notice”), specifying in reasonable detail the nature of the
misrepresentation, breach or non-performance upon which such Claim for
indemnification is based and the amount and nature of the Loss expected to be
incurred in connection therewith. Upon receipt of the Claim Notice, the
Indemnitor shall have thirty (30) days to submit its written objections
(“Indemnitor’s Objections”), if any. Should the parties be

10



--------------------------------------------------------------------------------



 



unable to find an agreement over the Indemnitor’s Objections within thirty
(30) days from their receipt, either party shall be entitled to make recourse to
arbitration, as provided for herein.
     (b) The Company shall be entitled to receive, and to execute any receipt
and releases thereof, on behalf of the Buyer, Siparex or Bassi, as the case may
be, any payments from Seller to which the Buyer, Siparex or Bassi may be
entitled to in connection with a Claim hereunder.
     Section 8.07 Mitigation. Any Claimant shall, in relation to any claims,
actions, proceedings, demands, losses, costs, expenses or other liabilities
which might give rise to a claim under this Agreement against an Indemnitor, use
its reasonable efforts to avoid or mitigate such claims, actions, proceedings,
demands, losses, costs, expenses or other liabilities. If a Claimant is or may
be entitled to recover under any insurance policy then in effect, then such
Claimant shall diligently exhaust all rights that is has under such insurance
policy; provided that any amounts recovered under such insurance policies shall
be deducted from the amount recoverable pursuant to Article VIII hereto.
     Section 8.08 Limitation. Notwithstanding anything to the contrary contained
in this Agreement or any of the Transaction Documents, any Indemnitor, under
this Article VIII, shall not be indemnified unless and until the total of all
such Losses shall exceed the threshold amount of Twenty Thousand Euros (€
20.000,00) in the aggregate, in which case Indemintor shall indemnify such
Claimants for all of such Losses, including the threshold amount. Except as
otherwise specified in this Agreement, in the Exhibits or in any of the
Transaction Documents, an Indemnitor will not be obligated to indemnify any
Claimant for any Losses under this Article VIII to the extent that the aggregate
amount of all such payments for Losses would exceed ten percent (10%) of the
Purchase Price paid to Seller.
     Section 8.09 Remedy Exclusive. The indemnification provisions of this
Article VIII shall be the exclusive remedy available to the parties following
the Closing for any and all claims for Losses arising under this Agreement.
ARTICLE IX — TERMINATION
     Section 9.01 Termination by Consent. This Agreement may be terminated and
the transactions contemplated hereby abandoned at any time prior to the Closing
by the mutual written consent of the parties hereto.
     Section 9.02 Termination Due to Illegality. This Agreement may be
terminated and the transactions contemplated hereby abandoned at any time prior
to the Closing by any party if Applicable Law makes consummation of the
transactions contemplated hereby illegal or otherwise prohibited.
     Section 9.03 Termination due to failure to satisfy the conditions precedent
to the Closing. If the conditions set forth in Sections 6.01 and 6.02 hereof
have not been fulfilled or waived, and the transactions contemplated hereby have
not been consummated, within one hundred twenty (120) days after the date
hereof, this Agreement may be terminated, and the transactions contemplated
hereby abandoned, by either party at any time thereafter by giving written
notice thereof to the other party; provided, however, that a party may not
terminate this

11



--------------------------------------------------------------------------------



 



Agreement if such conditions have not been fulfilled due to any failure by the
same party to perform in all material respects any of its respective covenants
or agreements contained in this Agreement.
     Section 9.04 Effect of Termination. In the event of termination of this
Agreement pursuant to this Article IX, no party hereto, nor any of their
respective directors, officers, employees or agents, shall have any liability or
further obligation to any other party to this Agreement, except that nothing
herein will relieve any party from liability for any breach of this Agreement.
ARTICLE X — INTELLECTUAL PROPERTY
     Section 10.01 Seller’s intellectual property. The Seller owns certain
Intellectual Property necessary to conduct the Business as currently conducted
and listed in Exhibit 10.01 The Seller has the right to use all of such
Intellectual Property free and clear of all adverse claims (including, without
limitation, royalty).
     Section 10.02 No infringement. To the Seller’s Knowledge, the Seller has
not received any notices of invalidity, infringement or misappropriation from
any third party with respect to any such Intellectual Property. Except as
otherwise specified in Exhibit 10.02, no third party is infringing upon,
misappropriating or otherwise violating any such Intellectual Property owned by
the Seller.
     Section 10.03 Intellectual Property Rights Agreement. On or before the
Closing Date, the Seller shall enter into an intellectual property rights
agreement granting the Company the world wide license to use the Intellectual
Property listed in Exhibit 10.01 and owned by the Seller or any of its
affiliates (hereafter referred to as the “Intellectual Property Rights
Agreement”). Execution copy of Intellectual Property Rights Agreement is
attached hereto as Exhibit 10.03.
     Section 10.04 Use of Thermadyne’s Intellectual Property. Immediately after
the Closing, Buyer shall cause the Company or its Affiliates to cease the use in
any form whatsoever of any of the registered or unregistered trademarks, service
marks, trade names, designs or logos owned or otherwise used by the Thermadyne
group (“Thermadyne Trademarks”) unless (i) the products bearing the Thermadyne
Trademarks are sold to a company of the Thermadyne group and such company has
specifically instructed the Company or any of its Affiliates, as the case may
be, to affix the Thermadyne Trademarks; or (ii) the use of the Thermadyne
Trademarks is expressly permitted by the Intellectual Property Rights Agreement,
should the product in question be protected by patent. Furthermore, for the
avoidance of doubt it is hereby specified that Buyer shall cause the Company or
its Affiliates not to use any portion of the Thermadyne Trademarks in any form
whatsoever, including but not limited to corporate names, letterhead, invoices,
company or product literature or any other similar documents.
ARTICLE XI — GUARANTEE
     Section 11.01 Guarantor. From the date hereof, Thermadyne Holding
Corporation (hereafter referred to as “Guarantor”) agrees to unconditionally,
irrevocably and absolutely

12



--------------------------------------------------------------------------------



 



guarantee to Buyer the due and punctual performance and discharge of Seller’s
obligations under this Agreement, (collectively, the “Obligations”). The
guarantee under this Section 11.01 is a guarantee of performance of the
Obligations by Guarantor as primary obligor and not merely of collection.
(a) To the fullest extent permitted by Applicable Law, the obligations of
Guarantor under this Section 11.01 shall remain in full force and effect without
regard to, and shall not be affected or impaired by (i) any change in the
corporate structure or ownership of the Seller and its Subsidiaries’ or the
dissolution, liquidation, or other similar proceeding relating to the Seller and
its Subsidiaries’ or Guarantor or Buyer (ii) any neglect, delay, omission,
failure or refusal of the Seller to take or prosecute any action in connection
with this Agreement or any other agreement, delivered in connection herewith. In
connection with this Section 11.01, Guarantor unconditionally waives any right
to require the Buyer to proceed first against Seller or to pursue any other
remedy (iii) any duty of the Buyer to advise Guarantor of any information known
to Buyer regarding Seller or its ability to perform under this Agreement, and
(iv) all suretyship and other defenses of every kind and nature.
(b) Notwithstanding anything herein to the contrary, this Section 11.01, and all
obligations of Guarantor under this Agreement, shall terminate, and be of no
further force or effect, upon expire of Representations and Warranties of the
Seller under the Agreement.
ARTICLE XII — MISCELLANEOUS PROVISIONS
     Section 12.01 Expenses; Transfer Taxes. Whether or not the transactions
contemplated by this Agreement are consummated, each party will pay its
respective expenses (including all fees and expenses of counsel, accountants and
other advisors) incurred in connection with the origination, negotiation,
execution and performance of this Agreement and the Transaction Documents.
Notwithstanding the foregoing, the Buyer shall pay all sales, use or transfer
Taxes, and any documentary, registration or stamp duties and similar Taxes or
duties (not including net or gross income Taxes or capital gains Taxes) arising
from the sale and transfer of the Quotas. The Buyer shall make payment to the
proper Governmental Authority or reimburse the Seller, as appropriate, in a
timely manner, and in any case no later than fifteen (15) days after receipt of
written evidence that such payment was made. If Applicable law does not
designate which party is responsible for payment, payment shall be made by the
Buyer. The parties shall take all actions reasonably necessary or appropriate to
avoid or minimize the imposition of such Taxes or duties.
     Section 12.02 Ongoing Business Relationships. Except as otherwise specified
in this Agreement, in its Exhibits or in any of the Transaction Documents, it is
the intention of the parties to maintain the current business between the
Company, the Seller and its Affiliates at terms and conditions similar to those
currently in force, should such business continue to be in the best interest of
the respective parties.
     Section 12.03 Entire Agreement; No Third-Party Beneficiaries. This
Agreement and the Transaction Documents (including all attachments hereto and
thereto) comprise the entire agreement among the parties hereto as to the
subject matter hereof and thereof, and

13



--------------------------------------------------------------------------------



 



supersede all prior agreements, understandings and negotiations, both written
and oral, between the parties with respect to such subject matter. All annexes,
schedules, exhibits or other attachments to any document are, and shall be
deemed to be, a part of such document. Neither this Agreement, nor any of the
Transaction Documents is intended to confer upon any Person other than the
parties thereto any rights or remedies thereunder.
     Section 12.04 Amendments and Waivers. This Agreement may not be amended or
modified except by a writing executed by the parties hereto. No extension of
time for, or waiver of the performance of, any obligation of any party hereto
shall be effective unless it is made in a writing signed by the party granting
such extension or waiver. Unless it specifically states otherwise, no waiver
shall constitute or be construed as a waiver of any subsequent breach or
non-performance.
     Section 12.05 Notices. Any notice given pursuant to this Agreement shall be
in writing and shall be delivered (i) in person, (ii) by
internationally-recognized express courier delivery service, or (iii) by
facsimile transmission confirmed by one of the foregoing methods, in each case
addressed as follows:
If to the Seller:
Thermadyne Italia s.r.l. c/o
Thermadyne Holdings Corporation
16052 Swingley Ridge Road, Suite 300
St. Louis, Missouri 63017
Attention:   Patricia S. Williams
                   Vice President General Counsel
                   Facsimile: +1-636.728.3011
If to the Buyer:
SIGEFI PRIVATE EQUITY
166, rue Fg St-Honorè
75008 Parigi — Francia
Attention:   Stèphane Delplancq
                   Tel.: ++33 01 53 93 0220
                   Facsimile: ++33 01 53 93 0230
and
SIGEFI Italia Private Equity SpA
Via Molino delle Armi 4
20123 Milano
Attention:   Maurizio Perroni
                   Tel.: ++39 02 72 00 6701
                   Facsimile: ++39 02 80 55 252

14



--------------------------------------------------------------------------------



 



and
Tec.Mo s.r.l.
Via Rio Fabbiani n. 8
Pianoro (Bologna)
Attention: Giorgio Bassi
Tel.: ++39 051 743123
Facsimile: ++ 051 74 3758
     In any case, any such address may be changed by any party by written notice
to the other parties given in accordance herewith. Any notice given in the
manner described in clause (i) shall be deemed given when delivered. Any notice
given in the manner described in clause (ii) shall be deemed given when
deposited for delivery so addressed with courier fees and other charges prepaid.
Any notice given in the manner described in clause (iii) shall be deemed given
when transmitted, provided that the sender receives electronic confirmation of
the satisfactory completion of such facsimile transmission.
     Section 12.06 Assignment. Subject to and without prejudice to Section 2.01
above, this Agreement may not be assigned by either party hereto without the
prior written consent of the other.
     Section 12.07 Joint Preparation of Documents. This Agreement has been, and
the Transaction Documents are being, prepared jointly by the parties hereto. The
terms thereof shall not be construed in favour of, or against, any party on
account of its participation in such preparation.
     Section 12.08 Captions. Article and Section headings, and Exhibit titles,
are supplied herein for convenience only and shall not be deemed a part of this
Agreement for any purpose.
     Section 12.09 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original for all purposes, and
all of which together shall constitute one agreement.
     Section 12.10 Governing Law. This Agreement and, unless they shall
specifically state otherwise, the Transaction Documents, shall be governed by
the Italian laws without giving effect to any conflict of law rules or other
rules that might render such law inapplicable or unavailable.
     Section 12.11 Agreement to Arbitrate. The Parties shall make reasonable
efforts to settle in an amicable way any dispute that might arise between them
in connection with this Agreement or the carrying out of the transactions
contemplated herein. In particular, the Parties may appoint a professional
mediator and may meet in order to attempt an amicable solution of the dispute.
Notwithstanding the foregoing, should any Party consider, at any time and at its
sole discretion, it not possible to reach an amicable settlement, then the
dispute shall be resolved through arbitration in accordance with the Arbitration
Rules (Regolamento Arbitrale), of the Chamber of National and International
Arbitration of Milan (Camera Arbitrale

15



--------------------------------------------------------------------------------



 



Nazionale e Internazionale di Milano), hereafter the “ Arbitration Rules”, which
are incorporated herein by reference, by one arbitrator appointed by the Parties
within 15 days after receipt by the respondent of the notice of arbitration,
provided that the value of the dispute does not exceed Euro five hundred
thousand (€ 500,000). Should the value of the dispute exceed such amount or be
undetermined, the controversy shall be resolved by a panel of three arbitrators,
the first one appointed by the Party initiating the arbitration proceedings
simultaneously with its demand for arbitration, the second one appointed by the
other Party within 15 days of the date on which it has received notice of the
demand for arbitration. The third arbitrator (who shall act as chairman of the
arbitration panel) shall be jointly appointed by the two appointed arbitrates
within fifteen (15) days of the appointment of the second arbitrator. In the
event of failure of the Parties to appoint the sole arbitrator or the chairman
of the panel, as the case may be, within such term, he shall be appointed Rules
by the Arbitration Council acting as Appointing Authority for the purposes of
the Arbitration Rules, upon request of either Party. Such Appointing Authority
shall also designate the arbitrator, if the party required to make such
appointment has not done so within the period specified above. The arbitration
proceedings shall take place in Milan and the sole arbitrator or the arbitration
panel, as the case may be, shall decide pursuant to Italian substantive law. All
proceedings of the arbitration, including arguments and briefs shall be
conducted in the Italian language, it being understood that documents and
testimonies may be filed or heard in Italian. The arbitration proceeding shall
be conducted in accordance with the Italian Code of Civil Procedure. The sole
arbitrator shall render the award within six (6) months of the acceptance of his
appointment and the arbitration panel shall render its award within six
(6) months from the date of constitution of the panel, unless a different term
has been agreed between the Parties. Any award shall include the reasons upon
which it was based, shall be rendered in writing, shall have jurisdictional
nature and shall be final and binding on the Parties. The costs of arbitration
shall be borne by either or both of the Parties as the arbitrator(s) shall
determine. Application may be made to any court of competent jurisdiction for a
judicial acceptance of the award and an order of enforcement (exequatur), as the
law of such jurisdiction may require or allow.
     Section 12.12 Severabilitv. If any term or provision of this Agreement or
any of the Transaction Documents, or the application thereof to any Person or
circumstance, shall to any extent be overly broad, invalid or unenforceable, the
remainder of this Agreement (or such Transaction Document, as the case may be),
or the application of such term or provision to Persons or circumstances other
than those as to which it is overly broad, invalid or unenforceable, shall not
be affected thereby and each term and provision of this Agreement (or such
Transaction Document, as the case may be) shall be valid and enforced to the
fullest extent permitted by law. In any such instance, the parties shall work
together in good faith to make such alternative arrangements as may be legally
permissible to carry out as nearly as practicable the original terms and intent
of such document.
[Remainder of Page Intentionally Left Blank]

16



--------------------------------------------------------------------------------



 



If you agree with the foregoing terms and conditions, please return to us a copy
of this agreement executed by you signifying your full and unconditional
acceptance.

          Yours faithfully,    
 
        THERMADYNE ITALIA S.R.L.    
 
       
By:
  /s/ [ILLEGIBLE]    
 
 
 
   
Name:
  [ILLEGIBLE]    
 
 
 
   
Title:
  [ILLEGIBLE]    
 
 
 
   
 
        With exclusive reference to Article 11 (GUARANTEE):
 
        THERMADYNE HOLDINGS CORPORATION
 
       
By:
     
 
 
 
   
Name:
     
 
 
 
   
Title:
     
 
 
 
   

17



--------------------------------------------------------------------------------



 



          GIORGIO BASSI    
 
       
By:
  /s/ [ILLEGIBLE]    
 
 
 
   
 
        SIGEFISOCIETE PAR ACTION SIMPLIFIEE
 
       
By:
  /s/ [ILLEGIBLE]    
 
 
 
   
Name:
  [ILLEGIBLE]    
 
 
 
   
Title:
  [ILLEGIBLE]    
 
 
 
   

18



--------------------------------------------------------------------------------



 



If you agree with the foregoing terras and conditions, please return to us a
copy of this agreement executed by you signifying your full and unconditional
acceptance.

          Yours faithfully,    
 
        THERMADYNE ITALIA S.R.L,
 
       
By:
     
 
 
 
   
Name:
     
 
 
 
   
Title:
     
 
 
 
   
 
        With exclusive reference to Article 11 :(GUARANTEE):
 
        THERMADYNE HOLDINGS CORPORATION
 
       
By:
  /s/ P. S. Williams    
 
 
 
   
Name:
  P. S. Williams    
 
 
 
   
Title:
  Vice President General Counsel    
 
 
 
   

19